                                                                      Case 5:19-cr-00521-BLF Document 38 Filed 06/10/20 Page 1 of 1



                                                              1     MOLLY S. STUMP, City Attorney SBN 177165
                                                                    TIMOTHY G. SHIMIZU, Deputy City Attorney. SBN 290567
                                                              2     CITY OF PALO ALTO
                                                              3     250 Hamilton Ave., 8th Floor
                                                                    Palo Alto, CA 94301
                                                              4     Telephone: (650) 329-2171
                                                              5     Facsimile: (650) 329-2646
                                                                    Email: Tim.Shimizu@cityofpaloalto.org
                                                              6
                                                                    Attorneys for Non-Party
                                                              7     CITY OF PALO ALTO
                                                              8                             UNITED STATES DISTRICT COURT
                                                              9                           NORTHERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10                                        SAN JOSE DIVISION
                                                             11
                                A Professional Corporation




                                                             12     UNITED STATES OF AMERICA,                        CASE NO. 19-CR-00521-BLF-1 (SVK)
                                      Redwood City




                                                             13                           Plaintiff,                [PROPOSED] ORDER GRANTING
                                                                                                                    IN CAMERA REVIEW OF CITY OF
                                                             14     vs.                                             PALO ALTO’S STATE LAW
                                                                                                                    ENFORCEMENT PERSONNEL OR
                                                             15     CLARENCE PETER CHAN,                            COMPLAINT RECORDS
                                                             16
                                                                                                                    AS MODIFIED BY THE COURT
                                                                                          Defendant.
                                                             17

                                                             18           GOOD CAUSE APPEARING, the Court GRANTS the City of Palo Alto’s and
                                                             19   Defendant’s stipulated request for an in-camera review of the City’s records to be lodged with
                                                             20   this Court in response to Defendant’s subpoena (Dkt. 33). The City shall lodge the applicable
                                                             21   records within seven days of the date of this order by sending them via courier or overnight
                                                             22   FedEx to this Court. The City of Palo Alto must email Justine Fanthorpe, Judge van
                                                             23   Keulen's Courtroom Deputy, when the documents have been picked up. Ms. Fanthorpe
                                                             24   may be reached at justine_fanthorpe@cand.uscourts.gov. This Court will disclose the
                                                             25   records to Defendant subject to the Protective Order detailed in General Order 69.
                                                             26           IT IS SO ORDERED.

                                                             27
                                                                     Dated: June 10, 2020
                                                                                                                        SUSAN VAN KEULEN
                                                             28                                                         United States Magistrate Judge
                                                                                                                            [PROPOSED] ORDER GRANTING IN CAMERA REVIEW
                                                                                                                                        OF CITY OF PALO ALTO’S STATE LAW
                                                                                                                  -1-             ENFORCEMENT PERSONNEL OR COMPLAINT
                                                                                                                                     RECORDS AS MODIFIED BY THE COURT
                                                                                                                                           CASE NO. 19-CR-00521-BLF-1-(SVK)
